             Case 3:18-cv-04810-JCS Document 46 Filed 03/08/19 Page 1 of 4



1    James M. Sitkin, Esq. (SBN 107650)
     LAW OFFICES OF JAMES M. SITKIN
2
     One Kaiser Plaza, Suite 505
3
     Oakland, CA 94612
     Telephone: (415) 318-1048
4    Facsimile: (415) 362-3268
     jsitkin@sitkinlegal.com
5
     Robert D. Soloff, Esquire
6
     ROBERT D. SOLOFF, P.A.
7
     7805 SW 6th Court
     Plantation, FL 33324
8    Telephone: (954) 472-0002
     Fascimile: (954) 472-0052
9    robert@solofflaw.com
10
     (See attached for additional counsel)
11
     Attorneys for Plaintiffs
12                                    UNITED STATES DISTRICT COURT
13                                   NORTHERN DISTRICT OF CALIFORIA
14

15
                                                    )   Case No. 3:18-cv-04810-JCS
16
      TANSEER KAZI and LINDA SCHEID,                )
17    individually and on behalf of all those       )   CLASS ACTION
      similarly situated                            )   [Hon. Mag. Judge Joseph C. Spero]
18                                                  )
              Plaintiff(s),                         )   STIPULATION/[proposed] ORDER
19
                                                    )   GRANTING LEAVE TO FILE SECOND
20                                                  )   AMENDED COMPLAINT
              vs.                                   )
21                                                  )
      PNC BANK, N.A., and DOES 1-100                )
22
      inclusive                                     )
23                                                  )
              Defendant(s).                         )
24                                                  )
25

26

27

28



     STIPULATION/ORDER FOR LEAVE TO FILE SECOND AMENDED COMPLAINT - Case No. 3:18-cv-04810-JCS
     303095794 v1
             Case 3:18-cv-04810-JCS Document 46 Filed 03/08/19 Page 2 of 4



1

2           Attachment to Stipulation for Order Granting Leave to File First Amended Complaint
3                                           Kazi v. PNC Bank, N.A.
4

5    The names, addresses, and telephone numbers of Plaintiff’s additional attorneys are:
6
     Justin Swidler, Esq.
7
     SWARTZ SWIDLER, LLC
     1101 Kings Hwy. N., Suite 402
8    Cherry Hill, NJ 08034
     Telephone: (856) 685-7420
9    Fascimile: (856) 685-7417
10
     jswidler@swartz-legal.com

11   Marc A. Silverman, Esquire
     FRANK, WEINBERG & BLACK, P.L.
12   7805 SW 6th Court
13
     Plantation, FL 33324
     Telephone: (954) 474-8000
14   Fascimile: (954) 474-9850
     msilverman@fwblaw.net
15

16

17

18

19

20

21

22

23

24

25

26

27

28



     STIPULATION/ORDER FOR LEAVE TO FILE SECOND AMENDED COMPLAINT - Case No. 3:18-cv-04810-JCS
     303095794 v1
             Case 3:18-cv-04810-JCS Document 46 Filed 03/08/19 Page 3 of 4



1             Whereas, the above-styled action was initiated by the filing by Plaintiff Tanseer Kazi of the class
2
     action Complaint For Violation Of California Labor Code, California Industrial Welfare Commission
3
     Orders, And California Unfair Competition Law (the “Complaint”), initially filed on June 28, 2018 in the
4
     Superior Court of the County of Alameda,
5

6             Whereas, on August 8, 2018, Defendant PNC Bank, N.A. (“PNC”) filed its Notice of Removal

7    and removed this action to the U.S. District Court, Northern District of California, asserting CAFA, 28
8
     U.S.C. §1332(d), as its basis for this Court’s subject matter jurisdiction,
9
              Whereas, on November 14, 2018, Plaintiff Tanseer Kazi, now joined by Plaintiff Linda Scheid
10
     (collectively “Plaintiffs”), with leave of Court, filed their First Amended Complaint, which added claims
11

12
     to seek recovery of penalties pursuant to the Private Attorneys General Act, Cal. Labor Code § 2698, et

13   seq. (“PAGA”), and added a new Plaintiff, Linda Scheid,
14            Whereas, the parties have stipulated that Plaintiffs should have leave to file the proposed Second
15
     Amended Complaint to include a claim for non-productive time and that PNC should have until twenty
16
     days from entry of the requested Order granting leave to file the proposed Second Amended Complaint
17

18
     to respond,

19            Whereas, without admitting the sufficiency of the allegations of the proposed Second Amended

20   Class Action Complaint, Defendant PNC does not oppose the Court’s granting leave to file said Second
21
     Amended Complaint,
22
              It is hereby stipulated that:
23
              1.    An Order should issue granting leave to file the attached SECOND AMENDED CLASS
24

25                  ACTION COMPLAINT FOR VIOLATION OF CALIFORNIA LABOR CODE,

26                  CALIFORNIA INDUSTRIAL WELFARE COMMISSION ORDERS, AND CALIFORNIA
27
                    UNFAIR COMPETITION LAW (herein called “Second Amended Complaint”),
28

                                                           1
     STIPULATION/ORDER FOR LEAVE TO FILE FIRST AMENDED COMPLAINT - Case No. 3:18-cv-04810-JCS
     303095794 v1
             Case 3:18-cv-04810-JCS Document 46 Filed 03/08/19 Page 4 of 4



1             2. The attached Second Amended Complaint should be deemed filed and served as of the date
2
                    of entry of this Order without need for separate filing or service, and
3
              3. Defendant PNC, shall have until twenty days from the entry of the requested Order granting
4
                    leave to file the proposed Second Amended Complaint in which to file and serve its
5

6                   response to the Second Amended Complaint.

7
              It is so stipulated.
8

9    Dated: March 6, 2019                             FRANK, WEINBERG & BLACK, P.L
                                                      ROBERT D. SOLOFF, P.A.
10
                                                      SWARTZ SWIDLER, LLC
11                                                    LAW OFFICES OF JAMES M. SITKIN

12                                                    By: _/s/James M. Sitkin_________________
                                                              James M. Sitkin
13
                                                              Attorneys for Plaintiffs
14

15
     Dated: March 6, 2019                                     K&L GATES LLP
16

17                                                    By: /s/ Saman M. Rejali
18                                                    Paul W. Sweeney, Jr.
                                                      Samna M. Rejali
19                                                    Attorney for Defendant PNC Bank, N.A.
20

21            PURSUANT TO STIPULATION, IT IS SO ORDERED.
22   Dated: March 8, 2019
23
                                                      ______________________________________
24                                                    Judge Joseph C. Spero
                                                      Magistrate Judge, U.S. District Court
25

26

27

28

                                                             2
     STIPULATION/ORDER FOR LEAVE TO FILE FIRST AMENDED COMPLAINT - Case No. 3:18-cv-04810-JCS
     303095794 v1
